ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 3/4/22 wherein claim 1 was amended.  In addition, the Examiner acknowledges the abstract filed 3/4/22.
	Note(s):  Claims 1-13 are pending.

The Examiner acknowledges receipt of the translation of the priority document filed 3/4/22.

INTERPRETATION OF APPLICANT’S INVENTION
The instant invention is directed to a method of labeling as set forth in independent claim 1.  In addition, the instant application contains claims directed to compounds as set forth in independent claim 10.  Furthermore, the instant application has claims directed to compositions as set forth in independent claim 11.
	Note(s):  Independent claim 1 was examined as the following:  A method of labeling a quinone-containing compound comprising (a) reacting a compound of Formula I, 
    PNG
    media_image1.png
    137
    167
    media_image1.png
    Greyscale
, with a quinone compound of Formula II, 
    PNG
    media_image2.png
    140
    296
    media_image2.png
    Greyscale
, wherein Z is selected from the group consisting of a biomolecule, a fluorescent dye, or a nanoparticle; M is a radioisotope; L is selected from the group consisting of CH2, -COO-, or –CONH-; and b is 0 or an integer from 1 to 10.  Thus, the radiolabeled has a combination of Formula I and II.  If the Examiner’s interpretation of the instant invention is not as intended, Applicant is respectfully requested to clarify independent claims 1 in or that the record be clear.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 3/4/22 to the rejection of claims 1-9 made by the Examiner under 35 USC 112 has been fully considered and deemed non-persuasive for reasons of record in the office action mailed 12/8/21 and those set forth below.
112 Second Paragraph Rejections
	Note(s):  Due to the amending of the claims, the 112 second paragraph rejections were modified to be consistent with the claims filed 3/4/22.  In regards to claims 2-3 and 6 and the phrase ‘the following formula’, it was clear that Applicant was referring to independent claim 1 and line 2-3 and 6 because claim 1 is the only examined claim containing formulae I and II and the phrase ‘the following formula’.  All outstanding rejections except the following are WITHDRAWN because Applicant amended the claims to overcome the rejections.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  The claim recites the limitation "the following formula" in lines 3 and 7.  There is insufficient antecedent basis for this limitation in the claim.
APPLICANT’S ASSERTION
	In summary, it is asserted that the phrase ‘the following formula’ is not in claims 2-3 and 7. 
EXAMINER’S RESPONSE
	The Examiner’s response indicated that the phrase ‘the following formula’ appeared in specific lines of the claim.  In addition, it should have been clear that Applicant was referring to independent claim 1 because claim 1 is the only examined claim containing formulae I and II and the phrase ‘the following formula’.  The rejection is still applicable.

NEW GROUNDS OF REJECTIONS
Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to what the final product looks like resulting from radiolabeling a biomolecule, a fluorescent dye, or a nanoparticle compound with Formula I and II as set forth in independent claim 1.  Also, the instant application does not sufficiently describe the invention as it relates to a final structure having both a radioisotope and a fluorescent dye present.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 Second Paragraph Rejections
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-9:  In the office action mailed 12/8/21, it was indicated that the invention was ambiguous and difficult to ascertain exactly what is the claimed invention.  It is unclear what the final product looks like.  In particular, where is Formula I and II connected in independent claim 1.  Does the final product contain a combination of Formula I and II?  The amended claim indicates that the cyclooctyne is bound to the biomolecule, fluorescent dye, or nanoparticle.  It is then set forth that the cyclooctyne that is bound to the biomolecule, fluorescent dye, or nanoparticle is reacted with Formula II to generate a biomolecule, fluorescent dye, or nanoparticle with a radioisotope.  What does the final structure look like?  If one has a fluorescent dye present as the biomolecule, the final structure would have both a radioisotope and a fluorescent dye?  Since claims 2-9 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Note(s):  Independent claim 1 was examined as if the final product requires both the presence of Formulae I and II.  If Applicant is not in agreement with this interpretation please amend the claim to clearly define the invention.  

WITHDRAWN CLAIMS
Claims 10-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

COMMENTS/NOTES
Once again, Applicant’s election of Group I (claims 1-9) in the reply filed on 11/19/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.01(a)).  Thus, the restriction was deemed proper and made FINAL.

It should be noted that no prior art is made of record.  However, Applicant must overcome the 112 rejections above.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious a method of labeling a substance wherein both compounds of Formula I and II are utilized.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        April 8, 2022